Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Chin-Brandt, J.), rendered May 3, 2006, convicting him of attempted robbery in the third degree under Superior Court information No. 1024/06, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered May 3, 2006, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of grand larceny in the fourth degree under Superior Court information No. 1778/05.
Ordered that the judgment and amended judgment are affirmed.
*1188We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted {see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Schmidt, J.P., Spolzino, Skelos, Lifson and McCarthy, JJ., concur.